United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
DEPARTMENT OF DEFENSE, DEPENDENTS
SCHOOLS, Vilseck, Germany, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-613
Issued: July 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2012 appellant, through her attorney, filed a timely appeal from a
December 15, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied her claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
left shoulder injury and elevated blood pressure in the performance of duty.
FACTUAL HISTORY
On March 25, 2011 appellant, then a 55-year-old teacher, filed a traumatic injury claim,
alleging that on March 24, 2011 she was assaulted by a student injuring her shoulder and causing
elevated blood pressure. She stopped work on March 25 and returned on April 1, 2011.
1

5 U.S.C. §§ 8101-8193.

By letter dated April 18, 2011, OWCP advised appellant of the factual and medical
evidence needed to establish her claim and requested that she submit such evidence.
Appellant submitted a March 24, 2011 statement and a May 13, 2011 e-mail addressing
the incident. After finishing attendance in her classroom a student knocked on the door.
Appellant opened the door and handed the student an office referral form and instructed him to
write on the back that he knew what time seminar started and he chose to come late and accepted
the consequences for his action. The student failed to comply, argued with her and then just told
her to “write him up.” Appellant instructed him to fill out the form in the hallway and then he
would be admitted to the class. The student pushed his body against her with increasing pressure
and she became frightened he was going to strike her. Appellant told him to “stop touching me”
and he finally stepped away. She stated that the student pulled the door open while her hand was
on it and injured her shoulder. Appellant sought treatment from a psychiatrist for anxiety and a
physical therapist for her injured shoulder.
A March 24, 2011 military police report noted that appellant claimed being assaulted by a
student while in class. The officer stated that her investigation revealed that appellant and a
student were involved in a verbal altercation that did not turn physical. The investigation
revealed that a student was late to class resulting in appellant taking administrative action against
him by having him fill out a referral to the principal’s office. The student was permitted to
return to the classroom after filling out the referral at which time he attempted to enter the room
by passing around appellant while she blocked the door. The officer noted that a verbal
altercation occurred between appellant and the student which was heard by other students in the
classroom. The student left subsequently to attend another class. The officer noted that
appellant did not sustain any injuries. The student submitted a redacted statement and asserted
that he arrived at appellant’s class and the door was locked. Appellant would not permit him in
the room until he filled out a referral for being tardy. The student prepared the form and
attempted to enter the classroom but she would not let him in. He noted that he did not touch or
push appellant but her hand was on the door handle and her hand touched his stomach because
she was trying to keep him out of the classroom.
The record contains several redacted witness statements from students who noted the
verbal altercation between appellant and the student and noted that there was no physical contact
by the student. One witness statement noted that appellant was blocking the doorway with her
hands on the door frame so that the student could not enter the classroom. The student tried to
go around her and it appeared that their shoulders may have touched. The witness indicated that
appellant stepped to the left to block the student and he backed up into the hallway. Another
statement noted that appellant placed her hands on the student’s left shoulder to prevent him
from entering the classroom.
In a decision dated May 24, 2011, OWCP denied appellant’s claim finding that the
evidence was not sufficient to establish that the employment incident occurred as alleged on
March 24, 2011.
On June 2, 2011 appellant requested a telephone hearing that was held on
October 6, 2011. In a March 24, 2011 statement, an unidentified school employee noted being
informed by an officer that appellant asserted that she was attacked by a student. The school

2

employee went to the classroom, observed that appellant was upset and took her blood pressure
which was initially elevated but went down after 30 minutes.
Treatment notes from Dr. Klaus Gebel, a psychiatrist, dated March 28 to May 12, 2011,
diagnosed panic disorder and adjustment disorder in an occupational stress situation. Appellant
reported being attacked, threatened and pushed by a student. She noted a history of stress and
cardiac arrhythmias five years prior during a college attack by another student. Dr. Gebel noted
that appellant had an acute stress situation due to a physical attack by a student which reactivated
the earlier trauma from college. He found her disabled. The reports from Dr. Wolfgang Klarner,
Jr., a family practitioner, dated April 12 to December 4, 2011, noted appellant’s treatment for a
sprained cervical spine and left shoulder. On September 20, 2011 Dr. Klarner treated her for
high blood pressure and tachycardia. Appellant reported being assaulted by a student and
developing emotional conditions. On November 17, 2011 Dr. Klarner treated her for injuries
from a March 24, 2011 incident in which a student physically attacked her. He noted complaints
and findings and diagnosed cervical strain, left shoulder strain, tendinopathy of the tuberculum
and panic disorder. Dr. Klarner opined that appellant’s complaints were unequivocally attributed
to the March 24, 2011 work incident. An April 28, 2011 disability slip from Dr. Martin Klupp, a
psychiatrist, stated that appellant was disabled through May 2, 2011.
In a decision dated December 15, 2011, OWCP’s hearing representative affirmed
OWCP’s decision dated May 24, 2011, finding that appellant submitted insufficient evidence to
establish that the claimed work incident occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury.”2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another.
The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.4 In some traumatic injury cases this
component can be established by an employee’s uncontroverted statement on the Form CA-1.5
2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Daniel J. Overfield, 42 ECAB 718, 721 (1991).

4

Supra note 2.

5

John J. Carlone, 41 ECAB 354 (1989).

3

An alleged work incident does not have to be confirmed by eyewitnesses in order to establish
that an employee sustained an injury in the performance of duty, but the employee’s statement
must be consistent with the surrounding facts and circumstances and her subsequent course of
action.6 A consistent history of the injury as reported on medical reports, to the claimant’s
supervisor and on the notice of injury can also be evidence of the occurrence of the incident.7
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in
determining whether a prima facie case has been established.8 Although an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence,9 an employee has
not met this burden when there are inconsistencies in the evidence such as to cast serious doubt
upon the validity of the claim.10
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence. To establish a causal relationship
between the condition, as well as any attendant disability, claimed and the employment event or
incident, the employee must submit rationalized medical opinion evidence, based on a complete
factual and medical background, supporting such a causal relationship.11
ANALYSIS
Appellant filed a claim on March 25, 2011 alleging that on March 24, 2011 she was
assaulted by a student, after giving him a referral for being tardy, injuring her shoulder and
causing high blood pressure. The Board finds that there are such inconsistencies in the evidence
which cast doubt upon the validity of the claim. The Board finds that the claimed employment
incident did not occur as alleged.
Appellant asserted that on March 24, 2011 she was physically assaulted by a student who
was late to her class. She specifically indicated in statements dated March 24 and May 13, 2011,
that the student failed to comply with her request to fill out a form in the hallway prior to
entering the class and he pushed his body against her with increasing pressure and she told him
to “stop touching me” and he finally stepped away. Appellant indicated that he pulled the door
open while her hand was on it, injuring her shoulder. The Board finds that the evidence of
record does not corroborate her assertion. A military police investigation and report dated
March 24, 2011 revealed that appellant and a student were involved in a verbal altercation that
did not become physical. The investigation revealed that a student was late to class resulting in
6

Rex A. Lenk, 35 ECAB 253, 255 (1983).

7

Id. at 255-56.

8

Dorothy M. Kelsey, 32 ECAB 998 (1981).

9

Robert A. Gregory, 40 ECAB 478 (1989).

10

Joseph A. Fournier, 35 ECAB 1175 (1984).

11

See Richard A. Weiss, 47 ECAB 182 (1995); John M. Tornello, 35 ECAB 234 (1983).

4

appellant requesting that he fill out a referral form to the principal’s office. Appellant reported
that the student was permitted to return to the classroom after filling out the referral, at which
time he attempted to enter the room by passing around her while she blocked the door. The
officer noted that a verbal altercation occurred between appellant and the student which was
heard by other students in the classroom. The officer noted that appellant did not sustain any
injuries.
One witness statement noted that it was possible that the shoulders of the student and
appellant may have touched but the witness noted nothing suggestive of an assault as alleged by
appellant. Another witness stated that appellant placed her hands on the student’s left shoulder
to prevent him from entering the classroom but did not state that the student had initiated contact
as asserted by appellant. Any touching that may have occurred is not consistent with appellant’s
assertion that the student pushed his body against her. The inconsistencies between appellant’s
statements and the witness statements, in addition to the contemporaneous report of the
investigating officer, do not support that physical assault occurred as alleged by appellant.12
While an injury does not have to be confirmed by eyewitnesses in order to establish that
an employee sustained an injury in the performance of duty, the employee’s statement must be
consistent with the surrounding facts and circumstances and her subsequent course of action.
The lack of confirmation of the claimed incident as asserted by appellant casts doubt on the
validity of appellant’s claim. For these reasons, the Board finds that she has not established that
the claimed incident occurred as alleged. As appellant has not established that the March 24,
2011 incident occurred as alleged, it is not necessary for the Board to consider the medical
evidence regarding causal relationship.13 Consequently, appellant has not met her burden of
proof in establishing her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a left shoulder
injury on March 24, 2011 in the performance of duty, causally related to factors of her federal
employment.

12

The Board has held that physical contact, if substantiated by the evidence, may be compensable. See
Constance G. Patterson, 41 ECAB 206 (1989). However, as explained infra, the evidence does not substantiate
physical contact as alleged by appellant.
13

See S.P., 59 ECAB 184 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the December 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

